DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 13 the claim recites “the proximal end of the barrel” which is believed should read “a proximal end of the barrel” to avoid any possible antecedent basis issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-in both directions” (emphasis added) in lines 14-15. The specification at Para. [0053] recites “the retainer 150 may also limit the rotational movement of the plunger relative to the barrel 120” and at Para. [0071] the specification recites “socket 252 may limit the rotation of a plunger seated within the socket 252.”   The term “prevents” is defined by the Merriam-Webster dictionary as “to keep from happening or existing” while the term “limit” is defined as “to curtail or reduce in quantity or extent.”  Therefore, based on the ordinary meaning the specification only describes wherein the retainer is meant to curtail or reduce the rotation of the plunger with respect to the barrel while the claim as now amended now recites that the retainer is meant to completely keep the plunger from any rotational movement.   Since the specification does not recite that all rotational movement of the plunger is prohibited when it is docked in the retainer nor does the specification recite any direction in which the movement is prohibited. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 and 21-26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “the retainer engages the plunger when the plunger is positioned at the proximal end and prevents the plunger from rotating relative to the barrel in both directions” (emphasis added) in lines 14-15.  Claim 1 has now been amend to include a negative limitation namely, preventing rotation in both directions.  Any negative limitation or exclusionary proviso must have basis in the original disclosure (MPEP 2173.05(i)).  In the current disclosure the specification at Para. [0053] recites “the retainer 150 may also limit the rotational movement of the plunger relative to the barrel 120” and at Para. [0071] the specification recites “socket 252 may limit the rotation of a plunger seated within the socket 252.”   These descriptions do not disclose a complete stoppage of movement of the plunger instead the term “limit” is defined as “to curtail or reduce in quantity or extent” (see Merriam-Webster Dictionary).  Therefore, there is no clear description in the specification as originally filed to support the negative limitation as now recited in claim 1.  Therefore, in the interest in compact prosecution the claim will be interpreted as merely limiting rotation as is stated in the specification.  
Claim 1 is also rejected as indefinite for the recitation of “in both directions” in line 15.  This is indefinite since no singular or dual direction has been previously been introduced in the claim.  In addition, the claim does not recite the orientation of the directions in relation to the barrel. 
Claims 2-7 and 21-26 are rejected as indefinite for depending upon an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, and 21-26, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al (US Patent 9545464B2) in view of Blakemore et al (US Patent Pub. 201200837899A1) and Truckai et al (US Patent Pub. 20090198242A1).
Roche discloses a system for mixing and delivering a fluid treatment to a patient (syringe with ratcheting operating rod and lockable plunger head, Fig. 1-13).  Specifically in regards to claim 1-3 and 6, Roche discloses the system comprising: a syringe (10) capable of extracting fluid treatment from a mixer and deliver the extracted fluid treatment to a patient, the syringe (10) comprising: a barrel (20) to hold the fluid treatment, the barrel (20) including a distal nose (20a) capable of interfacing with a port; a plunger (110) within the barrel (20) to displace fluid treatment; and a handle (120) selectively coupled to the plunger (110) to facilitate plunger movement (The syringe 10 is fully capable of utilizing its tapered lower end 20a to connect to a port on a side of a mixing device a required by the claim.) (Fig. 1-2; and Col. 6 lines 15-30 and Col. 7 line 35-60, Col. 8 lines 13-30, Col. 9 lines 24-61).  Roche also discloses wherein the syringe (10) further comprises a retainer (30) removably attached to a proximal end (20B) of the 
Blakemore discloses a system for mixing and delivering a fluid treatment to a patient (method of implanting prosthesis device using bone cement liquid form, Fig. 4-7).  Specifically in regards to claim 1 and 6, Blakemore discloses a mixer (see base and lid/handle in Fig. 4-7) to mix the fluid treatment prior to delivery, the mixer comprising: a mixing chamber (base), and a port (port is shown in Fig. 6 with syringe attached thereto) to facilitate access to the mixing chamber; and a syringe (syringe, Fig. 6) with a barrel and nose to interface with the port (Fig. 4-7; and Page 4 Para. [0051]-[0052], Page 5 Para. [0081]-Page 6 Para. [0089]).  In regards to claim 2, Blackmore discloses wherein the mixer further comprises a paddle within the mixing chamber coupled to a handle (Fig. 4-5) exterior of the mixing chamber, wherein a rotation of the handle causes the paddle to stir bone cement powder and liquid monomer within the mixing chamber (As can be seen in Fig. 4-5, the handle/lid has a paddle connected thereto that goes into the base claim 3, Blackmore discloses wherein the mixer further comprises a floor configured to selectively move from a first to a second position, wherein in the first position (Fig. 6) the floor seals the port, and when in the second position (Fig. 7) the port is open (Fig. 6-7; and Page 5 Para. [0087]-Page 6 Para. [0088]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Roche by adding a cement mixer as disclosed in Blackmore in order to have a means to apply low viscosity fluid treatment to a needed area by having a means for the surgeon to mix and transfer the cement (Page 1 Para. 0012]).  However, the combination of Roche and Blackmore are silent as to a pressure delivery device and an adaptor to connect the syringe to the delivery device. 
Truckai discloses a system for mixing and delivering a fluid treatment to a patient (bone treatment systems and methods, Fig. 4).  Specifically in regards to claim 1, Blakemore discloses a pressure delivery device (190) to selectively couple to the syringe (132,175) when the handle is removed from the plunger (175), wherein the pressure delivery device (190) pressurizes the syringe (132,175) to facilitate plunger (175) movement (As can be seen in Fig. 4, the actuator 175 does not appear to have a handle by which a user can grip the actuator 175.) (Fig. 4-5; and Page 4 Para. [0052] to Page 5 Para. [0056]).  In regards to claim 6, Truckai discloses an adaptor (180 and 210) to selectively couple the syringe (132,175) when the handle is removed from the plunger (175), the adaptor (180,210) comprising an interface to couple the pressure delivery device (190) to the syringe (132,175) (The reference character 190 is used in figure 4 to demonstrate the pressure mechanism and in fig. 5 to demonstrate the pressurizing system.) (Fig. 4-5; and Page 4 Para. [0052] to Page 5 Para. [0057]).  It would have been obvious to one having 
In regards to claim 21, Roche discloses wherein the syringe (10) has a removable handle (120) and a plunger (110), and wherein the plunger (110) further comprises a seal (114a) (Roche recites wherein plunger head 110 comprises a O-ring 114a at its periphery so that the plunger slides easily along the inner wall and prevents leakage of the substance within the syringe.) (Fig. 1, 5, and 7; and Col. 7 lines 35-38 and Col. 8 lines 23-27).  
In regards to claim 22
In regards to claim 23-24, Roche discloses wherein the mating proximal portion (113,112) comprises multiple facets disposed around an axis (axis through 110) of the plunger (110); and wherein the mating surface (surfaces of 32,33) comprises multiple facets disposed around an axis (axis through 30) of the retainer (30) (A facet is defined by the Merriam Webster dictionary as “a small plane surface.”  As can be seen in Fig. 4 and 7, the surfaces the stops 32,33 and the surfaces of the notches 113,112 all have small flat surfaces thereon that interact with one another to limit rotation of the plunger head 110 and therefore, meet the limitation of the claim.) (Fig. 4 and 7).
In regards to claim 25, Roche discloses wherein the handle (120) comprises a handgrip (125) and an elongate shaft (shaft of 120) selectively coupled to the plunger (110) to facilitate the plunger (110) movement relative to the barrel (20), and wherein the handle (120) is configured to release from the plunger (110) when the mating proximal portion (113,112) is coupled with the mating surface (surfaces of 32,33) and the handle (120) is rotated relative to the plunger (110) (Fig. 5-8; and Col. 7 line 35 to Col. 8 line 14, Col. 9 lines 41-61).
In regards to claim 26, Roche discloses wherein the mating surface (surface of 32,33) is tapered in a longitudinal direction (A1) of the barrel (20), and wherein the mating proximal portion (113,112) is tapered in a longitudinal direction (A1) of the barrel (20) (As can be seen in Fig. 1, the stops 32,33 taper to a smaller point in the direction of end 20A along the axis A1 while the location for the notches 112,113 also tapers in a similar direction as is evidenced by Fig. 7 and since Roche discloses that the notches and stops have substantially complimentary shapes.) (Fig. 1 and 7; and Col. 8 lines 59-65).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Blakemore and Truckai as applied to claim 1 above, and further in view of Landry, Jr et al (US Patent 5090962, referenced herein as “Landry”).
Roche in view of Blakemore and Truckai disclose a system comprising a syringe with a removable handle attached to a plunger, a mixer having a movable floor to either block or unblock a side port to which the syringe can be connected, and a pressure delivery device which can be connected to the syringe when the handle is removed from the plunger.  However, the combination is silent as to the handle having a pair of arms that can flex.  Landry discloses a system for delivering a fluid treatment to a patient (non-reusable syringe).  Specifically in regards to claim 4, Landry discloses a syringe (20) wherein the handle (42) comprises a set of arms (154) at a distal end, the set of arms (154) positioned around a longitudinal axis (axis thorough center of 42) of the handle (42) and configured to flex toward the longitudinal axis (axis thorough center of 42) of the handle (42) (Fig. 15; and Col. 6 lines 42-58).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the area (125) of the handle (120) of syringe (10)  of Roche to have a pair of arms that can flex as a means to connect the handle to the plunger as disclosed in Landry in order to have a secure means to connect the plunger and piston (Col. 5 lines 65-67), and Landry discloses there are several well-known alternatives in the art by which this can be accomplished.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Blakemore and Truckai as applied to claim 1 above, and further in view of Steffen et al (US Patent Pub. 20110160737A1).
Roche in view of Blakemore and Truckai disclose a system comprising a syringe with a removable handle attached to a plunger, a mixer having a movable floor to either block or unblock a side port to which the syringe can be connected, and a pressure delivery device which can be connected to the syringe when the handle is removed from the plunger.  However, the combination is silent as to a swivel elbow attachable to the nose of the syringe.  Steffen discloses a system for delivering a fluid treatment to a patient (bone cement injection device).  Specifically in regards to claim 7, Steffen discloses wherein the syringe (12) further comprises a swivel elbow (21) to selectively couple the distal nose (38) of the barrel (22) to a delivery needle (18) (As can be seen in Fig. 2, the port 38 is connected to a tube 16 which connects to a swivel connector 21 attached to a release coupling 15 the proximal end of the cannula 18.) (Fig. 1-2; and Page 8 Para. [0068]-[0069]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the nose (20a) of syringe (10)  of Roche to be connected to a swivel elbow as disclosed in Steffen in order to permit the device to move freely without inadvertent torque and moment loading on the needle/cannula to which it is attached, which may otherwise lead to stress and possibly a fracture of the osteoporotic pedicle, or kink the extension tube (Page 8 Para. [0069]).

Response to Arguments
Applicant’s arguments filed on 12/22/20 have been considered.  Applicant is correct in the Aldecoa does not recite a retainer that is releasably attachable to the proximal end of the 
As to applicant’s arguments regarding the retainer preventing rotational movement in two directions this argument is not persuasive.  This is because of the 112(a) and 112(b) rejections made above.  Applicant has now amended Claim 1 to include a negative limitation namely, preventing rotation in both directions.  Any negative limitation or exclusionary proviso must have basis in the original disclosure (MPEP 2173.05(i)).  In the current disclosure the specification at Para. [0053] recites “the retainer 150 may also limit the rotational movement of the plunger relative to the barrel 120” and at Para. [0071] the specification recites “socket 252 may limit the rotation of a plunger seated within the socket 252.”   These descriptions do not disclose a complete stoppage of movement of the plunger instead the term “limit” is defined as “to curtail or reduce in quantity or extent” (see Merriam-Webster Dictionary).  Therefore, there is no clear description in the specification as originally filed to support the negative limitation as now recited in claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775  

/KEVIN T TRUONG/            Supervisory Patent Examiner, Art Unit 3775